Citation Nr: 0612019	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-00 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to the restoration of a 30 percent evaluation 
for residuals of right eye surgery to remove retained glass 
foreign body with leukoma, permanent pupil dilation, and 
decreased visual acuity.

2.  Entitlement to an evaluation greater than 30 percent for 
the evaluation of residuals of right eye surgery to remove 
retained glass foreign body with leukoma, permanent pupil 
dilation, and decreased visual acuity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 20, 1994 to July 
18, 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

This case was previously before the Board in August 2005, 
when it was remanded to afford the veteran the opportunity to 
testify before a Veterans Law Judge.  The veteran testified 
before the undersigned Veterans Law Judge in February 2006.  
A copy of the transcript has been associated with the claims 
file.  

In statements and testimony, the veteran stated that his 
service-connected right eye surgery residuals are also 
manifested by recurrent headaches and sharp occipital pains, 
involuntary twitching, constant burning, redness, increased 
sensitivity to light, spontaneous tearing and discharge, and 
white lights appearing constantly in his field of vision.  To 
the extent that these symptoms are not contemplated in the 
already service-connected disability, these claims represent 
new claims for service connection and are referred to the RO 
for appropriate action and adjudication.

The issue of entitlement to an evaluation greater than 30 
percent for the service connected residuals of right eye 
surgery to remove retained glass foreign body with leukoma, 
permanent pupil dilation and decreased visual acuity 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In May 2002, the RO notified the veteran of a proposal to 
reduce the evaluation for his right eye disability from 30 
percent to zero percent based on the veteran's failure to 
report for VA examination scheduled in February 2002.

2.  In December 2002, the veteran responded that he had not 
received notice of the February 2002 VA examination.

3.  In March 2003, the veteran underwent VA examination, at 
which time best corrected visual acuity was measured at 
20/200 in the right eye and 20/40 in the left eye, far 
vision, and 20/200 in the right and 20/50 in the left, near 
vision.

4.  The March 2003 VA examination included an opinion that 
the manifested corneal scarring was not significant enough to 
account for findings of decreased vision in the service 
connected right eye, and that the medical examination 
presented no other explanation for findings of decreased 
vision in the right eye.

5.  The RO reduced the veteran's evaluation for his right eye 
disability to zero percent by a rating decision dated in 
April 2003, effective July 1, 2003 based on the findings in 
the March 2003 VA examination report.

6.  In a January 2004 rating decision, the RO increased the 
evaluation afforded the veteran's right eye disability to 20 
percent, effective July 1, 2003, based on a finding of clear 
and unmistakable error in the April 2003 rating decision 
involving failure to recognize that the service-connected 
disability involved loss of visual acuity in the right eye. 

7.  At the time of the reduction, the veteran's right eye 
disability had been rated as 30 percent disabling since April 
1998, a period in excess of 5 years.

8.  At the time of the reduction, the record reflects that 
the veteran's visual acuity appeared to measure improvement, 
but the right eye disability was additionally manifested by 
scarring in the cornea and retina; stromal or endothelial 
scarring; and fixed, dilated and nonreactive pupil.  The 
April 2003 and January 2004 rating decisions evaluated the 
right eye disability based on decreased visual acuity alone.

9.  The March 2003 VA examination was conducted absent review 
of the claims file.

10.  The record does not demonstrate that, at the time the RO 
reduced the 30 percent evaluation assigned the veteran's 
right eye disability, there had been sustained material 
improvement in the service-connected right eye disability.


CONCLUSION OF LAW

The veteran is entitled to restoration of the 30 percent 
evaluation for residuals of right eye surgery to remove 
retained glass foreign body with leukoma, permanent pupil 
dilation, and decreased visual acuity.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.105, 
3.344, 4.1, 4.2, 4.7, 4.84, Diagnostic Code 6077, 6078 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

During the pendency of this appeal, in March 2006, the U.S. 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006), holding that the notice requirements must also include 
a provision pertaining to the rating of the disability and 
the effective date of the award. In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  

Notices were sent to the veteran in July 2003 and October 
2005 but discussed the issue of entitlement to an increased 
evaluation rather than of restoration of the previously 
afforded evaluation.  Notwithstanding, given the favorable 
outcome with respect to the claim for restoration of the 30 
percent evaluation for the service-connected right eye 
disability, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

Similarly, the Board observes that the notices did not 
include any provision for the assignment of an effective date 
should any benefit be granted.  In this instance, there can 
be no conceivable prejudice, as the restoration herein 
granted is granted effective to the date of the reduction 
that is the subject of this appeal.  Therefore, any notice 
deficiency with respect to the effective-date question is 
harmless error.  

Restoration

In the present case, the RO reduced the evaluation assigned 
the veteran's service-connected right eye disability, 
initially from 30 percent to zero percent.  Ultimately, after 
a finding of CUE, the evaluation was restored but only to 20 
percent, effective July 1, 2003-which continues to represent 
a reduction.  The veteran appealed.  The veteran testified 
that his service-connected right eye disability is manifested 
by symptoms other than decreased visual acuity alone and, 
despite any perceived improvement in visual acuity, his 
overall right eye disability has worsened rather than 
improved.

Service connection for a right eye disability was granted by 
a Board decision dated in August 1997.  The disability was 
then described as a right eye disability manifested by 
corneal leukoma, permanent pupil dilation, and decreased 
visual acuity.  In a July 1998 rating decision, the RO 
effectuated the Board's decision, granting service connection 
for a disability described as residuals of right eye surgery 
to remove retained glass foreign body.  An evaluation of 10 
percent was assigned effective July 19, 1994, and of 30 
percent, from April 20, 1998, under Diagnostic Code 6077, 
based on reports of VA examination conducted in June 1995 and 
April 1998.  The reports show findings of a fixed, dilated 
pupil; multiple corneal and endothelial scars; scars in the 
iris; and diagnoses of corneal leukoma and status post trauma 
and surgical procedure in the right eye.  Visual acuity 
measured 20/200 near and 20/100 far, corrected, in the right 
eye and 20/20 near and 20/20 far, corrected, in the left in 
June 1995.  In April 1998, visual acuity measured 20/300 near 
and 20/300 far, corrected, in the right eye and 20/60 near 
and 20/60 far, corrected, in the left.

At a September 2000 VA examination, the examiner noted 
significant corneal scarring consistent with trauma and/or a 
retained foreign body.  Visual acuity was 20/200 in the right 
eye and 20/80 in the left, uncorrected, but the examiner 
found the veteran to be poorly compliant with testing 
procedures and various corrected measurements were reported.  
Different tests, such as the prism test, seemed to indicate 
that the veteran appreciated better visual acuity than he 
admitted, and testing for stereo and depth perception was 
noted to be problematic.  Color vision testing reflected that 
the veteran could see only one of 12 in the right eye.  And, 
while the right pupil was found to be dilated to 7 mm and 
unreactive, the relevant pupillary afferent defect was not 
found, which the examiner found to be inconsistent with such 
significant decrease in colour vision.  Yet, field testing 
demonstrated vision constricted to a very symmetrical visual 
field of 20 degrees in the right and 20 to 30 degrees in the 
left.  The examiner recommended additional testing with 
review of the claims file, but this was not accomplished. 

In February 2002, the veteran was again scheduled for VA 
examination, but he failed to report.  Accordingly, the RO 
proposed to reduce the evaluation assigned his right eye 
disability to zero percent.  The RO notified the veteran of 
this proposal in a May 2002 rating decision and gave the 
veteran 60 days to respond that he was willing to report for 
examination or to submit evidence showing that the reduction 
was not warranted.  Notice of this rating decision was given 
in a May 2002 letter.  

The veteran responded in December 2002 and February 2003 
indicating he had called the RO to determine why his benefits 
had been suspended and had been told he had failed to report 
for VA examination.  The veteran protested that he did not 
receive the notice to report for VA examination despite 
having informed VA of his change of address on numerous 
occasions.  

A review of the claims file reveals a copy of a June 2002 
letter concerning financial matters that is addressed to the 
veteran's current home of record.  A copy of the notice of VA 
examination is not of record; however, the notification 
letter for the proposal to reduce, dated in May 2002, was 
addressed to an old address of record.  

Accordingly, the RO scheduled the veteran for VA examination 
in March 2003.  The results of the examination continue to 
reflect findings of permanent, dilated, nonreactive pupil; 
and corneal and stromal/endothelial scarring in the right 
eye.  Best corrected visual acuity was measured at 20/200, 
far, and 20/200, near, in the right eye and 20/40, far, and 
20/50, near, in the left.  The examiner opined that the 
corneal scarring in the right eye was not significant enough 
to cause decreased vision and that he could not otherwise 
account for the decreased visual acuity in the right eye.

In April 2003, the RO issued a rating decision reducing the 
evaluation assigned the veteran's right eye disability to 
zero percent under Diagnostic Code 6077, effective July 1, 
2003, based on the March 2003 VA examination findings.  The 
RO described the service-connected right eye disability as 
residuals of right eye surgery to remove retained glass 
foreign body.  The veteran appealed this decision, arguing 
that the RO failed to consider other manifestations of his 
service-connected right eye disability in evaluating it.

In January 2004, the RO issued a rating decision finding CUE 
in the previous, April 2003 decision and revising the 
description of the service-connected right eye disability to 
include leukoma, permanent pupil dilation, and decreased 
visual acuity.  The RO then assigned a 20 percent evaluation, 
effective July 1, 2003, in essence reducing the evaluation 
from 30 to 20 percent.  In doing so, the RO stated that the 
reduction to zero had been based on the March 2003 opinion 
that there was no apparent explanation for the decreased 
visual acuity.  The RO recognized, however, that service 
connection had already been granted for reduced visual 
acuity.  The 20 percent was based on the findings of 
decreased visual acuity reported.  Notwithstanding, the Board 
observes that the RO did not consider other manifestations 
that are part and parcel of the service-connected 
disability-including symptoms associated with the 
permanently dilated pupil and various scarring-in assigning 
this evaluation.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  In this case, the RO 
satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(2)(i).  The RO also satisfied these requirements.

Inasmuch as the RO complied, in essence, with the procedural 
requirements of 38 C.F.R. § 3.105(e), the question becomes 
whether the reduction was proper based on the applicable 
regulations.  Under 38 C.F.R. § 3.344, sections (a) and (b) 
are to be applied in cases involving an evaluation that had 
continued at the same level for five years or more; section 
(c) is to be applied if the RO reduced an evaluation that had 
been in effect for less than five years.  In this case, in 
reducing the 30 percent evaluation assigned the veteran's 
right eye disability to 20 percent, the RO reduced an 
evaluation that had been in effect for more than five years, 
since April 1998.  Therefore, with regard to that particular 
reduction, sections (a) and (b) are applicable.

In evaluating the propriety of a reduction of an evaluation 
that had been in effect for more than five years, the Board 
must review the entire record of examinations and the 
medical-industrial history to ascertain whether the recent 
examination was full and complete.  Examinations that are 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Evaluations on account of diseases subject to 
temporary and episodic improvement will not be reduced on any 
one examination, except if all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  If material improvement in a physical or 
mental condition is clearly reflected, the rating agency must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); see also Brown v. 
Brown, 5 Vet. App. 413, 420-21 (1993); Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  38 C.F.R. § 3.344(a).  If doubt remains, the 
rating agency will continue the rating in effect, citing the 
former diagnosis with the new diagnosis in parentheses, and 
following the appropriate code there will be added the 
reference "Rating continued pending reexamination _____ 
months from this date, § 3.344." 38 C.F.R. § 3.344(b).

In this case, neither the February 2002 examination, on which 
the RO based its proposal to reduce the evaluation, nor the 
March 2003 examination, on which the RO confirmed its 
reduction, were full and complete.  In the first instance, 
the veteran was not given appropriate notice to report.  In 
the second, the examiner did not review the veteran's claims 
file in conjunction with the examination, and thus, he had no 
context within which to base his findings.  This is of 
critical importance as the precise right eye disability that 
is service-connected involves more than findings of decreased 
visual acuity.  

Therefore, the February 2002 examination for which the 
veteran did not report, and the March 2003 examination 
conducted without review of the claims file, simply cannot 
establish that sustained material improvement in the 
veteran's right eye disability had taken place within the 
requirements of 38 C.F.R. § 3.344.

Moreover, in both reducing the evaluation assigned and in 
April 2003 and in partially restoring it in January 2004, the 
RO based its analysis on measurements of visual acuity alone.  
The RO did not consider other manifestations that are part 
and parcel of the service-connected disability-including 
symptoms associated with the permanently dilated pupil and 
various scarring-in analyzing the evaluation to be assigned 
the service-connected right eye disability.

Accordingly, the Board finds that the RO improperly reduced 
the 30 percent evaluation assigned the veteran's service 
connected right eye disability, effective July 1, 2003.  The 
veteran's claim for restoration of the 30 percent evaluation, 
effective from July 1, 2003, is therefore granted.


ORDER

The reduction in the 30 percent evaluation assigned the 
service connected residuals, right eye surgery to remove 
retained glass foreign body with leukoma, permanent pupil 
dilation and decreased visual acuity, not having been 
warranted, restoration of the 30 percent evaluation is 
granted, effective from July 1, 2003, subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits.

REMAND

As noted above, the veteran also seeks entitlement to an 
evaluation greater than 30 percent for his service-connected 
right eye disability, to include the evaluation of all 
manifested symptoms associated with the disability.

In this regard, the Board finds that the November 2005 VA 
examination does not provide a sufficient basis for 
evaluation of the right eye disability.  First, the examiner 
noted that proper evaluation was not possible absent the 
surgical records associated with the veteran's inservice 
treatment.  The record does not show that a specific attempt 
to obtain these records has been made.  The Board finds it 
would be helpful to obtain any and all outstanding records 
and then to provide the veteran a complete VA examination to 
include any and all clinical testing to determine the nature 
and extent of the service connected right eye disability.  
See 38 C.F.R. § 3.159 (2005).

Second, the Board notes that the RO has not considered 
whether separate, compensable evaluations may be assigned for 
symptoms associated with the other service-connected 
manifestations of the right eye disability, including but not 
limited to leukoma, permanent pupil dilation, and scarring in 
addition to the manifested decreased visual acuity.  This is 
required under Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
see also VAOPGPREC 23-97 (July 1, 1997; revised July 24, 
1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request any 
additional service medical records from 
National Personnel Records Center (NPRC), 
to include any and all hospital records, 
surgical records, and clinical records 
concerning the right eye surgery sometime 
in May through July 1994 at Moncreif Army 
Community Hospital at Fort Jackson, South 
Carolina.

2.  The RO/AMC should ask the veteran to 
identify any and all health care providers 
who have treated him for his right eye 
condition since July 1, 2003.  The RO/AMC 
should obtain copies of any and all 
treatment records from health care 
providers the veteran identifies that are 
not already of record.  In particular, the 
RO/AMC should obtain copies of any and all 
treatment records from the VA Medical 
Facilities (VAMCs) in Orlando and Tampa, 
Florida and in Las Vega, Nevada and any 
other VAMC the veteran may identify.

3.  After completing #1-2 above, schedule 
the veteran for a VA examination to 
determine the nature and extent of his 
service connected residuals of right eye 
surgery to remove retained glass foreign 
body with leukoma, permanent pupil 
dilation, and decreased visual acuity.  
The claims file must be made available to 
and reviewed by the examiner.  The 
examiner should summarize the medical 
history, including the onset and course of 
the service-connected right eye 
disability; describe any current symptoms 
attributed to the right eye disability and 
associated manifestations including, but 
not limited to, leukoma, permanent pupil 
dilation, scarring, and decreased visual 
acuity; and provide diagnoses for any and 
all pathology identified.

4.  After completing any additional 
development deemed necessary, the RO/AMC 
should adjudicate whether an evaluation 
greater than 30 percent may be warranted 
for the service connected residuals of 
right eye surgery to remove retained glass 
foreign body with leukoma, permanent pupil 
dilation, and decreased visual acuity.  
The analysis must include a determination 
of whether separate, compensable 
evaluations are warranted for symptoms 
associated with other manifestations of 
the service-connected right eye disability 
including, but not limited to, leukoma, 
permanent pupil dilation, and scarring in 
addition to decreased visual acuity, that 
are part and parcel of the service 
connected right eye disability in 
accordance with Esteban, supra, and 
VAOPGPREC 23-97, supra.  If the benefits 
sought are denied, the RO/AMC should 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran is reminded that 
it is his responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


